EXHIBIT 10.2 SCHEDULE A TO EXHIBIT 10.1 The following individuals entered into Executive Group Life Split Dollar Plans with The Ohio Valley Bank Company identified below which are identical to the Executive Group Life Split Dollar Plan, dated April 29, 2003, between Jeffrey E. Smith and The Ohio Valley Bank Company filed herewith. Date of NameExecutive Group Life Split Dollar Plan Katrinka V. HartMarch 21, 2000 E. Richard MahanMarch 23, 2000 Larry E. Miller IIMarch 22, 2000 Scott W. ShockeyMarch 19, 2009 Thomas E. WisemanDecember 31, 2011
